              Case 20-10553-CSS          Doc 525     Filed 05/21/20      Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                                )
                                                      )       Chapter 11
ART VAN FURNITURE, LLC, et al.                        )
                                                      )       Bk. No. 20-10553 (CSS)
                         Debtors.                     )       (Jointly Administered)
                                                      )
                                                      )       Hearing Date: May 27, 2020 @ 11:00a.m.
                                                      )       Ref. D.I. 489 & 521

    JOINDER OF THE TAUBMAN LANDLORDS TO LIMITED OBJECTION OF
           ACADIA REALTY LIMITED PARTNERSHIP, BRIXMOR
     OPERATING PARTNERSHIP LP, BROADSTONE AVF MICHIGAN, LLC,
    BROADSTONE AVF ILLINOIS, LLC, AND DEUTSCHE ASSET & WEALTH
     MANAGEMENT TO TRUSTEE’S MOTION FOR ENTRY OF AN ORDER
   EXTENDING THE DEADLINE TO ASSUME OR REJECT UNEXPIRED LEASES
                 OF NONRESIDENTIAL REAL PROPERTY

         The Taubman Landlords, by and through the undersigned counsel, hereby join in the

Limited Objection Of Acadia Realty Limited Partnership, Brixmor Operating Partnership LP,

Broadstone AVF Michigan, LLC, Broadstone AVF Illinois, LLC, And Deutsche Asset & Wealth

Management To Trustee’s Motion For Entry Of An Order Extending The Deadline To Assume Or

Reject Unexpired Leases Of Nonresidential Real Property [D.I. 521], for the reasons stated therein

and for the following:

                                        BACKGROUND

         1.    On March 8, 2020, the Debtors filed their petitions for relief under Chapter 11 of

Title 11 of the United States Code (“Bankruptcy Code”).

         2.    On April 7, 2020, this court converted the chapter 11 petitions to chapter 7

proceedings, appointing Alfred T. Giuliano as the Chapter 7 trustee (the “Trustee”).

         3.    The Trustee continues to operate the Debtors’ businesses.
              Case 20-10553-CSS           Doc 525     Filed 05/21/20      Page 2 of 3




       4.      The Taubman Landlords are the owners or operators of certain regional retail

shopping centers, at which Debtors are a tenant pursuant to a written lease (the “Taubman Lease”),

which for purposes of this Limited Objection includes Taubman Auburn Hills Associates Limited

Partnership, commonly known as Great Lakes Crossing Outlets, located in Auburn Hills, Michigan

(the “Premises”).

                            LIMITED OBJECTION AND JOINDER

       5.      The Trustee filed a Motion seeking additional time to assume or reject unexpired

leases of non-residential real property, including the Leases for the Premises, until August 31, 2020.

       6.       The Taubman Landlords understand the current complications faced by the Trustee,

however, the Taubman Landlords are owed delinquent rent.

       7.      Therefore, the Taubman Landlords join in the objections filed by the Debtors’ other

landlords to the extent that such objections are not inconsistent with the relief requested in this

Objection.

       8.      The Taubman Landlords reserve the right to amend and/or supplement this Objection

and make such other and further objections as may be necessary

       WHEREFORE, the Taubman Landlords respectfully request that this Court sustain this

Objection and grant the Taubman Landlords such further relief as it deems proper.



                                       LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                       /s/ Susan E. Kaufman
                                       Susan E. Kaufman (DSB# 3381)
                                       M. Claire McCudden (DSB# 5036)
                                       919 North Market Street, Suite 460
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 472-7420
                                       Fax: (302) 792-7420
Dated: May 21, 2020                    Email: skaufman@skaufmanlaw.com

                                                  2
Case 20-10553-CSS     Doc 525     Filed 05/21/20   Page 3 of 3




                          -   and   -

                    Andrew S. Conway, Esquire
                    The Taubman Company
                    200 East Long Lake Road, Suite 300
                    Bloomfield Hills, MI 48304
                    Telephone: (248) 258-7427
                    Fax: (248) 258-7481
                    aconway@taubman.com

                    Attorneys for The Taubman Landlords




                              3
